753 N.W.2d 150 (2008)
Thomas HARVEY, Mary P. Harvey, David S. Boyer, Greg Katalenich, Personal Representative for the Estate of Kathleen Mick Brown, Deceased, Hugh Howlett, Lori Howlett, and David Dismondy, Plaintiffs/Counter-Defendants-Appellees,
v.
Roger L. CURTIS and Susan Curtis, Defendants/Counter-Plaintiffs-Appellants.
Docket No. 136424. COA No. 272433.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the April 3, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.